UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 31, 2009 DIGITAL YEARBOOK, INC. (Exact name of registrant as specified in its charter) Nevada 333-146476 98-0546715 (State or other jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 3rant Rd, #453, Tucson, Arizona 85712 (Address of principal executive offices)(Zip Code) (913) 660-0632 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements In our 8-K filing dated September 16, 2009 we have wrongly filed the event under Item 4.02 instead of Item 8.01. This error was noticed after we received the letter from SEC dated September 16, 2009. To correct this error we are filing the 8-K Amendment No 1 to withdraw our earlier filing under this item. Item 8.01 Other Events With reference to the letter from SEC dated September 1, 2009, it was mentioned that Moore and Associates Chartered registration was revoked by PCAOB and our recent Form 10-K filed on March 31, 2009 includes financial statements audited by Moore and Associates as of and for the year ended March 31, 2008. Since we didn’t filed the Moore and Associates consent letter along with Form 10-K , we have discussed this with our current auditors and decided to submit the re-audited financial statements as of and for the year ended March 31, 2008. The Company is in the process of having these re-audited (by our current independent registered public accounting firm, Maddox Ungar Silberstein PLLC) and will file the financials and audit report letter promptly once the re-audit has been completed. (c) Exhibits Exhibit No. Description SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGITAL YEARBOOK, INC. Dated: September 28 , 2009 By: /s/Arunkumar Rajapandy Arunkumar Rajapandy Title: President
